Mr. Presiding Justice O’Connor delivered the opinion of the court. 2. Trial, § 215*—when rule as to directing verdict applies. The rule that if there is evidence from which, if it stood alone, the jury could, without acting unreasonably in the eyes of the law, find that the material allegations of the declaration have been proved, the case should be submitted to the jury, applies whether the motion for a peremptory instruction is made at the close of the plaintiff’s evidence or at the close of all the evidence, except where the defendant has produced uncontradicted evidence of an affirmative defense. 3. Master and servant, § 760*—when cause of injury a question for jury. In an action for personal injuries sustained by a bricklayer as the result of part of a scaffold falling upon him, held that there was sufficient evidence to require the submission to the jury of the question whether the negligent construction of the scaffold was a contributing cause of the injury. 4. Master and servant, § 108*—what duty of master cannot he delegated. The duty of a master to use reasonable care to furnish a servant a safe place in which to do his work is one owing directly by the master to the servant, of which the master cannot divest himself by delegation to others. 5. Master and servant, § 312*—when rule as to liability where servant is creating place to worlc does not apply. The rule that the duty of a master to furnish his servant a reasonably safe place to work is not imposed where the servant is creating the place and it becomes dangerous in the course of work, has no application where a servant is injured as the result of the falling of a scaffold, with the construction of which he had nothing to do.